EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (Currently Amended) A thermoplastic elastomer, comprising a base elastomer, recycled vulcanizate, and a reactive terpolymer, wherein the reactive terpolymer is glycidyl functional terpolymer.

DETAILED ACTION

The Amendment and IDS filed by Applicant on 12/10/2021 are entered.

Claim 6 is canceled.

New claims 10-11 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/10/2021 have been fully considered and they are found persuasive.

The rejection of claims 3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claim(s) 1-2, 4-5 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by  Jury et al., WO 98/50463 (hereinafter “Jury”) is withdrawn.

	Allowable Subject Matter/Reasons for Allowance
Claims 1-5 and 7-11 are allowable.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Jury. Jury teaches a thermoplastic composition containing vulcanized rubber crumb (recycle vulcanizate) with mesh size of 20 to 100, polyolefin or vinyl polymer (base elastomer) and uncured rubber, EPDM, (reactive terpolymer). 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Jury to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh